REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Nandagopal et al. (US 2019/0095225A1) generally discloses the aspect of a scene engine configured to: generate a scene configuration data, wherein the scene configuration data comprises a plurality of scene processes that are hierarchically interrelated and supervised, the plurality of scene processes corresponding to UI display content and communicate the scene configuration data; a viewport engine configured to: access the scene configuration data; construct a scene management data structure based on the scene configuration data wherein constructing the scene management data structure comprises defining a hierarchical arrangement of the plurality of scene processes that are supervised and based on constructing the scene management data structure, define scene rendering data in a scene rendering data table and a driver engine configured to: access the scene rendering data in the scene rendering data table; and cause rendering of UI display content based on the scene rendering data, and in view of Pacht et al. (US 2020/0004389) further teaches access scene generation data wherein scene generation data is associated with a graph portion and a logic portion comprising instructions for generating UI display content and based on the scene generation data, based on the scene generation data, generate a scene configuration data.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	construct a scene management data structure based on the scene configuration data, wherein that support the scene management data structure comprising   

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Doherty Pub. No.: 2015/0134707A1: reordering a multi-level layout using a hierarchical tree. A hierarchical tree is a tree that includes multiple hierarchical levels. Elements of a document may be arranged among the hierarchical levels to provide a logical representation of the document. The elements may be rearranged among the hierarchical levels to cause portions of content that are represented by the elements to be rearranged in a multi-level layout as a web page.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179